DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 11/08/2021.
	Claims 1-7, 10, 15-19 have been amended.  
	Claims 1-20 are pending.
Remark of Applicants has been considered. 
 
Reason for allowance
 
 
Claims 1-17 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having an image display device comprising: a plurality of pixels provided on a driving circuit substrate including micro light-emission elements wherein the plurality of pixels display an image by emitting light to a side of the image display device opposite to the driving circuit substrate, and a light convergence portion that narrows radiation angle distribution of the light is disposed in the plurality of pixel. 
Claims 18-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having an image display device comprising: a plurality of pixels provided on a driving circuit substrate including micro light-emission elements wherein the plurality of pixels display an image by emitting light to a side of the image display device opposite to the driving circuit substrate, a wavelength conversion portion, and a microlens is disposed 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/THAO P LE/
Primary Examiner, Art Unit 2818